Citation Nr: 0309645	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for injuries to muscle 
groups VI, VII, and VIII, involving the left hand and 
forearm, currently rated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from February 3, 
1972 to May 31, 1978; he also had 14 years, 3 months, and 
five days of active service prior to February 3, 1972, 
including service from October 27, 1960 to February 3, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

In January 2003, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant raised 
the issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disability, entitlement to an 
increased rating for his left ulna disability, currently 
rated as 20 percent disabling, entitlement to an increased 
(compensable) rating for his left elbow disability, 
entitlement to an increased (compensable) rating for scars, 
and entitlement to service connection for a left knee 
disability.  He also referred to a shoulder disability.  
These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


REMAND

In the instant case, the appellant's original claim for 
entitlement to service connection for an injury to the left 
upper extremity was granted in an October 1978 rating action.  
At that time, the RO stated that in June 1971, while the 
appellant was in the military, he was involved in an 
automobile accident and received multiple compound fractures 
of the left upper extremity.  Thus, the RO assigned a 30 
percent disability rating under Diagnostic Codes 5306, 5307, 
and 5308, effective from June 1, 1978, for the appellant's 
service-connected injuries to muscle groups VI, VII, and 
VIII, and ulnar nerve, with loss of use of the middle, ring, 
and small fingers, and limitation of extension of the left 
index finger; limitation of pronation and loss of supination; 
limitation of flexion and dorsiflexion of the left wrist; and 
sensory anesthesia at the skin graft site of the left 
forearm.  

In September 2000, the appellant requested that his service-
connected disabilities of the left upper extremity be 
reevaluated for a higher rating.  Thus, in September 2000, 
the appellant underwent a VA examination.  By an October 2000 
rating action, the RO re-characterized the appellant's 
service-connected disabilities of the left upper extremity, 
and provided separate ratings for certain disabilities 
related to the injury or treatment therefor.  The RO assigned 
a zero percent disability rating under Diagnostic Code 7805, 
effective from June 1, 1978, for scars of the left iliac 
crest and thigh.  The RO also assigned a zero percent 
disability rating under Diagnostic Code 5207, effective from 
June 1, 1978, for limitation of extension of the left elbow.  
In addition, the RO assigned a 10 percent disability rating, 
effective from June 1, 1978, under Diagnostic Code 5211-5213 
for malunion of the left ulna at the olecranon and midshaft, 
and a 20 percent disability rating, effective from September 
15, 2000.  Lastly, the RO continued the 30 percent disability 
rating under Diagnostic Code 5308 for injuries to muscle 
groups VI, VII, and VIII involving the left hand and forearm, 
effective from June 1, 1978.  The veteran appealed this 
latter issue.

In light of the above, the Board observes that although the 
RO applied Diagnostic Code 5308 in its evaluation of the 
appellant's service-connected muscle damage to his left hand 
and forearm, the RO did not address the possibility of a 
higher rating by considering the provisions relating to wrist 
impairment and impairment of the fingers, both of which are 
directly affected by the service-connected muscle damage.  In 
addition, the Board notes that the rating provisions relating 
to ankylosis of the fingers and thumb have been amended 
recently, with the effective date of the changes being August 
26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  In this 
regard, the Board notes that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, in light of the above, the appellant's 
service-connected muscle damage to his left hand and forearm 
must be considered in light of both the old and new criteria 
to determine which version is more favorable to the 
appellant, and to ascertain whether rating under these 
criteria, along with rating any wrist impairment, is more 
advantageous to the veteran than applying Diagnostic Code 
5308 and principles of rating muscle injuries.  38 C.F.R. 
§ 4.21 (2002) (coordination of impairment of function with 
the rating schedule is expected in all cases).

The Board also notes that although the RO has evaluated the 
appellant's service-connected muscle damage to his left hand 
and forearm under Diagnostic Code 5308, Muscle Groups VI and 
VII were also affected, which requires that principles 
enumerated in 38 C.F.R. § 4.55 (2002) be applied.  In this 
regard, the Board notes that in the appellant's September 
2000 VA examination, while the appellant's left hand and 
fingers were examined, it does not appear that the 
appellant's left wrist was examined.  The Board observes that 
the statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.

Regarding the appellant's claim for entitlement to an 
increased (compensable) rating for right ear hearing loss, 
the Board notes that the provisions relating to special 
consideration for certain cases of loss of paired organs or 
extremities, have been amended recently, with the effective 
date of the changes being December 6, 2002.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002).  As stated above, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux, 9 Vet. App. at 
289; Karnas, 1 Vet. App. at 308.  Therefore, in light of the 
above, the appellant must be informed of the change in law 
and given opportunity to submit evidence in response.  The RO 
must also consider both the old and new provisions.  The 
Board is also of the opinion that another VA examination, as 
specified in greater detail below, should be performed.  See 
Littke, supra.  

Given the need to provide the veteran additional notice 
regarding changes in law and regulations, and the need to 
give him opportunity to submit more evidence relative to 
those changes, the Board finds that notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) must be given.  

Previously, the Board undertook development such as required 
in this case on its own initiative.  Nevertheless, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) (authorizing the Board to undertake 
its own evidentiary development) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

Therefore, in light of the above, this case is REMANDED to 
the RO for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who had treated him in 
recent years for his service-connected 
muscle damage to his left hand and 
forearm, and right ear hearing loss.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  After completion of the above 
actions, the RO is requested to make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded comprehensive orthopedic and 
audiological examinations, in order to 
determine the current severity of his 
muscle damage to his left hand and 
forearm, and right ear hearing loss.  

It is imperative that the physician who 
is designated to examine the appellant's 
service-connected muscle damage to his 
left hand and forearm review the evidence 
in his claims folder, including a 
complete copy of this remand.  The 
physician should also be made aware of 
the change in criteria for evaluating 
fingers.  All appropriate tests and 
studies, including range of motion 
studies of the joints of the left 
fingers, and range of motion studies of 
the left wrist, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner should specifically 
note whether there is any ankylosis of 
any finger of the left hand.  

Clinical findings should include whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
hand and wrist. In addition, the 
physician should indicate whether, and to 
what extent, the appellant experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of degrees of limited 
motion, beyond what was shown clinically.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.

In regard to the appellant's VA 
audiological examination, the examination 
should be conducted by a board certified 
audiologist, if available.  All testing, 
to include an audiogram and any 
specialized examinations deemed necessary 
should be performed.  A complete 
rationale for any opinion expressed 
should be included in the examination 
reports.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

6.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and any 
duly appointed representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  It 
should specifically include the changes 
in the law and regulations mentioned 
above.  An appropriate period of time 
should be allowed for response.

After the veteran is given opportunity to respond and the 
period allowed for response under 38 U.S.C.A. § 5103(b) 
(2002) has expired, the case should be returned to the Board.  

The purpose of this remand is to obtain additional 
development and comply with due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified; 
however, the appellant is advised that failure to cooperate 
by not reporting for any examination necessary to deciding in 
his favor will result in the denial of the claim for an 
increased rating, unless good cause for the failure is shown.  
38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

